Exhibit 10.1

 

Execution Version

 

SETTLEMENT AND STANDSTILL AGREEMENT

 

This SETTLEMENT AND STANDSTILL AGREEMENT dated May 5, 2011 (this “Agreement”) is
by and among the persons listed on Schedule A (collectively, the “Privet Group”
and each individually a “member” of the Privet Group) and Startek, Inc. (the
“Company”)

 

WHEREAS, the Company and the Privet Group have engaged in various discussions
and communications concerning the Company’s business, financial performance and
strategic plan;

 

WHEREAS, the Privet Group and other participants gave notice to the Company that
they intend to nominate certain individuals for election as directors to the
Board of Directors of the Company (the “Board”) at the Company’s 2011 annual
meeting of stockholders (the “2011 Annual Meeting”);

 

WHEREAS, the Company informed the Privet Group that the director nomination
notice failed to comply with the requirements for director nominations under the
Bylaws of the Company;

 

WHEREAS, the Privet Group has indicated to the Company that the Privet Group is
considering proposing stockholder action to facilitate the election of new
directors to the Board;

 

WHEREAS, each of the Company and the Privet Group has determined that it is in
each party’s best interests to come to an agreement with respect to certain
matters including the composition of the Board. and

 

WHEREAS, the Board convened and immediately adjourned the 2011 Annual Meeting,
to be reconvened on May 11, 2011, in order to provide time for the negotiation
of the terms of this Agreement and to facilitate the implementation of such
terms.

 

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1.                                       Board Composition; 2011 Annual Meeting.

 

(a)                                  Voting at the 2011 Annual Meeting.  Upon
receiving evidence reasonably satisfactory of the occurrence of the events
contemplated by Sections 1(b) through 1(d) of this Agreement, each member of the
Privet Group shall cause, in the case of all shares owned of record, and shall
instruct the record owner, in the case of all shares of common stock of the
Company, par value $0.01 per share (the “Common Stock”) beneficially owned but
not owned of record, directly or indirectly, by it, or by any Affiliate of such
member of the Privet Group, as of the record date for the 2011 Annual Meeting,
to be present for quorum purposes and to be voted, at the reconvened 2011 Annual
Meeting or at any adjournments or postponements thereof, in accordance with the
Board’s recommendations for each of the proposals described in the Company’s
proxy statement relating to the 2011 Annual Meeting dated March 30, 2011.  For
purposes of this Agreement: the term “Affiliate” shall have the meaning set
forth in Rule 12b-2 promulgated by the SEC under the Securities Exchange Act of
1934, as amended (the “Exchange Act”); and the terms “person” or “persons” shall
mean any individual, corporation (including not-for-profit), general or limited
partnership, limited liability or unlimited liability company, joint venture,
estate, trust, association, organization or other entity of any kind or nature.

 

(b)                                 Director Resignations.  As soon as
practicable after the date of this Agreement, but in no event later than May 9,
2011, the Board shall obtain the resignation from the Board of two directors,

 

1

--------------------------------------------------------------------------------


 

effective as of the date of the reconvened 2011 Annual Meeting, and notice from
such directors that they will not stand for re-election at the reconvened 2011
Annual Meeting.

 

(c)                                  Director Appointments.  The Company’s
Nominating and Governance Committee, at a duly convened meeting to be held on
May 11, 2011 immediately following the final adjournment of the reconvened 2011
Annual Meeting, shall nominate for appointment to the Board, and the Board at a
duly convened meeting to be held on May 11, 2011, shall take all necessary
action to appoint Ben Rosenzweig and Robert Sheft (each a “Privet Director”) to
serve as directors of the Company until no earlier than the Company’s 2012
annual meeting of stockholders (the “2012 Annual Meeting”) and until their
successors are duly elected and qualified, subject to the terms of this
Agreement.  In the event of the death, disability or other event resulting in
either of the Privet Directors being unable to complete their respective terms,
the Board shall appoint a replacement Privet Director designated by the Privet
Group and reasonably acceptable to the Company.

 

(d)                                 Committee Appointments.  At the meeting to
be held on May 11, 2011, the Board shall take all necessary action to appoint
Rosenzweig to the Compensation Committee and the Nominating and Corporate
Governance Committee and Sheft to the Audit Committee of the Company, or other
standing committees performing similar functions (which committees are the only
standing committees of the Board as of the date hereof).  In addition, at least
one Privet Director shall be appointed to each other standing or special
committee of the Board constituted by the Board between the date hereof and the
2012 Annual Meeting, until no earlier than the 2012 Annual Meeting.

 

(e)                                  Bylaws.  The Company agrees that between
the date hereof and the date the Privet Directors are appointed to the Board,
the Board shall not take any action to amend the Bylaws or other corporate
governance documents of the Company.

 

(f)                                    Investor Rights Agreement.  The parties
agree that no provision of this Agreement shall have the effect of amending,
terminating or otherwise modifying or limiting the terms of the Investor Rights
Agreement dated as of February 13, 2004  (the “Investor Rights Agreement”)
between the Company, A. Emmet Stephenson, Jr. (“AES”), and Toni E. Stephenson
(“TES”).  Without limiting the generality of the foregoing and for the avoidance
of doubt, no provision of this Agreement shall limit the ability of AES or TES
to exercise their rights under the Investor Rights Agreement.

 

(g)                                 Schedule 13D; Supplemental Proxy Materials. 
Promptly following the execution and delivery of this Agreement (i) each member
of the Privet Group shall file a Schedule 13D with the Securities and Exchange
Commission describing the terms of this Agreement; provided however, the Company
shall first be given the opportunity to review and comment on any draft Schedule
13D prior to such filing and (ii) the Company shall prepare, file with the
Securities and Exchange Commission and disseminate to the Company’s
stockholders, supplemental proxy soliciting materials describing the terms of
this Agreement; provided however, the Privet Group shall first be given the
opportunity to review and comment on any draft supplemental soliciting materials
prior to such filing.

 

(h)                                 Other Shareholders.  Promptly following the
execution and delivery of this Agreement, each member of the Privet Group shall
take reasonable steps to inform any shareholder of the Company previously
contacted by any member of the Privet Group in connection with the 2011 Annual
Meeting that each member of the Privet Group is voting accordance with the
Board’s recommendations for each of the proposals described in the Company’s
proxy statement relating to the 2011 Annual Meeting dated March 30, 2011;
provided, however, in no event will any member of the Privet Group be required
to take any action that would constitute a “solicitation” (as such term is
defined in Regulation 14A under the Exchange Act or the rules or regulations
thereunder) requiring any member of the Privet Group to file with the Securities
and Exchange Commission proxy solicitation materials pursuant to Regulation 14A
under the Exchange Act or the rules or regulations thereunder.

 

2

--------------------------------------------------------------------------------


 

2.                                       Privet Standstill.

 

With respect to Privet Fund LP, Privet Fund Management LLC, Ryan Levenson and
Ben Rosenzweig, and any of their respective Affiliates, until the later of
(i) one (1) year from the date of this Agreement and (ii) while a Privet
Director serves on the Board, no member of the Privet Group (excluding AES and
TES) nor any Privet Affiliate shall, directly or indirectly, in any manner:

 

(a)                                  engage in any solicitation of proxies or
written consents or become a “participant” in a “solicitation” (as such terms
are defined in Regulation 14A under the Exchange Act or the rules or regulations
thereunder) of proxies or written consents (including, without limitation, any
solicitation of written consents to call a special meeting of stockholders), in
each case, with respect to securities of the Company;

 

(b)                                 conduct, or knowingly encourage, participate
or engage in any other type of referendum (binding or non-binding) with respect
to the Company, including without limitation relating to the removal or the
election of directors;

 

(c)                                  knowingly seek to advise, encourage,
support or influence any person with respect to the voting or disposition of any
securities of the Company at any annual or special meeting of stockholders;

 

(d)                                 initiate, propose or otherwise knowingly
“solicit” stockholders of the Company for the approval of any stockholder
proposal;

 

(e)                                  form or join in a partnership, limited
partnership, syndicate or other group, including without limitation a “group”
(other than in each case, solely with the members of the Privet Group and their
Affiliates, Associates, or immediate family members) as defined under
Section 13(d) of the Exchange Act or Rule 13d-5(b) promulgated pursuant to the
Exchange Act with respect to any securities of the Company or otherwise support
or participate in any effort by a third party with respect to the matters set
forth in this Section 2;

 

(f)                                    deposit any securities of the Company in
a voting trust or subject any securities of the Company to any arrangement or
agreement with respect to the voting of the securities of the Company;

 

(g)                                 without the prior approval of the Board
contained in a written resolution of the Board, (x) either directly or
indirectly for itself or its Affiliates, or in conjunction with any other person
or entity in which it is or proposes to be either a principal, partner or
financing source or is acting or proposes to act as broker or agent for
compensation, effect or seek, offer or propose (whether publicly or otherwise)
to effect, or cause or participate in, or (y) in any way knowingly support,
assist or facilitate any other person to effect or seek, offer or propose to
effect, or cause or participate in, any (i) tender offer or exchange offer,
merger, acquisition or other business combination involving the Company or any
of its subsidiaries or affiliates; (ii) any form of business combination or
acquisition or other transaction relating to a material amount of assets or
securities of the Company or any of its subsidiaries or affiliates or (iii) any
form of restructuring, recapitalization or similar transaction with respect to
the Company or any of its subsidiaries or affiliates;

 

(h)                                 vote for any nominee or nominees for
election to the Board, other than those nominated or supported by the Board;

 

(i)                                     except as specifically provided in this
Agreement, seek, alone or in concert with others, to (x) place a representative
or other affiliate or nominee on the Board, (y) seek the removal of any member
of the Board or (z) change the size or composition of the Board; or

 

3

--------------------------------------------------------------------------------


 

For the avoidance of doubt, any actions of a Privet Director taken in his
capacity as a member of the Board of Directors shall not be deemed to violate
the foregoing clauses (a) through (i).

 

3.                                       Mutual Release and Non-Disparagement.

 

(a)                                  Privet Release.  Effective as of the
appointment of the Privet Directors pursuant to the Section 1(c) of this
Agreement (the “Release Date’) , the Privet Group hereby agrees, for the benefit
of the Company and each officer, director, agent, Affiliate, employee, partner,
representative, attorney, heir, assign, executor, administrator, predecessor and
successor, past and present, of the Company (the Company and each such person
being a “Company Released Person”)  that, effective from and after the Release
Date, they hereby acknowledge full and complete satisfaction of, and covenant
not to sue, and forever fully release and discharge each Company Released Person
of, and hold each Company Released Person harmless from, any and all rights,
claims, warranties, demands, debts, obligations, liabilities, costs, attorneys’
fees, expenses, suits, losses and causes of action of any nature whatsoever, in
law or in equity, whether known or unknown, suspected or unsuspected (“Claims”)
arising in respect of or in connection with, the nomination and election of
directors at the 2011 Annual Meeting, occurring any time or period of time on or
prior to the date of the execution of this Agreement; provided, however, that
nothing set forth herein shall in any way constitute a release by AES or TES of
any alleged Claims pursuant to the terms of the Investor Rights Agreement based
upon the adoption by the Company of the Amended and Restated Bylaws on March 31,
2011.

 

(b)                                 Company Release.  The Company hereby agrees,
for the benefit of the Privet Group, and each controlling person, officer,
director, stockholder, agent, Affiliate, employee, partner, representative,
attorney, heir, assign, executor, administrator, predecessor and successor, past
and present, thereof, as well as each of the Privet Directors (the Privet Group
and each such person being an “Privet Released Person”) that effective from and
after the Release Date, it hereby acknowledges full and complete satisfaction
of, and covenants not to sue, and forever fully releases and discharges each
Privet Released Person of, and holds each Privet Released Person harmless from,
any and all Claims arising in respect of or in connection with, the nomination
and election of directors at the 2011 Annual Meeting, occurring any time or
period of time on or prior to the date of the execution of this Agreement.

 

(c)                                  Privet Non-Disparagement.  No member of the
Privet Group will intentionally make, or cause to be made, any statement or
announcement that relates to and constitutes an ad hominem attack on, or relates
to and otherwise disparages, the Company, its officers or its directors or any
person who has served as an officer or director of the Company on or following
the date of this Agreement: (i) in any document or report filed with or
furnished to the SEC or any other governmental agency, (ii) in any press release
or other publicly available format, or (iii) to any journalist or member of the
media (including without limitation, in a television, radio, newspaper or
magazine interview).

 

(d)                                 Company Non-Disparagement.  The Company will
not intentionally make, and will instruct those individuals serving as officers
and directors of the Company as of the date hereof not to intentionally make, 
or cause to be made, any statement or announcement that relates to and
constitutes an ad hominem attack on, or relates to and otherwise disparages, any
member of the Privet Group: (i) in any document or report filed with or
furnished to the SEC or any other governmental agency, (ii) in any press release
or other publicly available format, or (iii) to any journalist or member of the
media (including without limitation, in a television, radio, newspaper or
magazine interview).

 

4.                                       Other Agreements.

 

(a)                                  Vote Tabulation.  Immediately following the
execution of this Agreement, the Company shall provide to AES a report from
Broadridge dated no earlier than April 29, 2011 summarizing the tabulated votes
cast for the 2011 Annual Meeting (“Vote Tabulation”).  AES hereby agrees that it
will

 

4

--------------------------------------------------------------------------------


 

keep the Vote Tabulation strictly confidential and not disclose the Vote
Tabulation in any manner whatsoever without the prior written consent of the
Company.

 

(b)                                 Public Announcements.  Following the
execution of this Agreement, (i) the Company shall issue the press release
announcing the terms of this Agreement, in the form attached hereto as Exhibit B
(the “Press Release”), and shall file a Current Report on Form 8-K with the SEC
disclosing the terms of this Agreement and attaching as exhibits this Agreement
and the Press Release and (ii) the Privet Group shall file the Schedule 13D
contemplated by Section 1(g) hereof.

 

(c)              Specific Performance.  Each of the members of the Privet Group,
on the one hand, and the Company, on the other hand, acknowledges and agrees
that irreparable injury to the other party hereto may occur in the event any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that such injury would not be
adequately compensable in damages.  It is accordingly agreed that the members of
the Privet Group or any of them, on the one hand, and the Company, on the other
hand (the “Moving Party”), shall each be entitled to specific enforcement of,
and injunctive relief to prevent any violation of, the terms hereof, and the
other party hereto will not take action, directly or indirectly, in opposition
to the Moving Party seeking such relief on the grounds that any other remedy or
relief is available at law or in equity.

 

(d)             Severability.  If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, the parties agree to use their best efforts to agree upon
and substitute a valid and enforceable term, provision, covenant or restriction
for any of such that is held invalid, void or enforceable by a court of
competent jurisdiction.

 

(e)              Notices. Any notices, consents, determinations, waivers or
other communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

If the Company:

 

Startek, Inc.

44 Cook Street, Suite 400

Denver, CO 80206

Attention:

Facsimile:

 

with a copy to:

 

Hogan Lovells US LLP

1200 Seventeenth Street, Suite 1500

Denver, Colorado 80202

Attention: Paul Hilton

Facsimile: (303) 899-7333

 

If to the Privet Group:

 

Privet Fund Management LLC

50 Old Ivy Road

 

5

--------------------------------------------------------------------------------


 

Suite 230

Atlanta, GA 30342

Attention:  Ryan Levenson

Facsimile:  404-467-6101

 

With a copy to:

 

Bryan Cave LLP

1201 W. Peachtree Street, N.W.

14th Floor

Atlanta, Georgia 30309

Attention:  Rick Miller & Eliot Robinson

Facsimile:  404-420-0787

 

If to AES or TES:

 

A. Emmet Stephenson, Jr.

400 Nevada Way

Boulder City, Nevada 89005

Emmet@great.net

 

With copies to:

 

Toni E. Stephenson

400 Nevada Way

Boulder City, Nevada 89005

tonis@great.net

 

Bryan Cave LLP

1201 W. Peachtree Street, N.W.

14th Floor

Atlanta, Georgia 30309

Attention:  Rick Miller & Eliot Robinson

Facsimile:  404-420-0787

 

(f)                Applicable Law. This Agreement is governed by and construed
in accordance with the internal laws of the State of Delaware applicable to
contracts made and to be performed therein, without regard to the conflict of
laws principles. Each party submits to exclusive jurisdiction and venue of
federal or state courts in Delaware and agrees not to institute litigation in
any other forums in respect of the interpretation or enforcement of this
Agreement (except for proceedings to obtain enforcement of an order of a
Delaware federal or state court).

 

(g)             Counterparts.  This Agreement and any amendments hereto may be
executed and delivered in one or more counterparts, and by the different parties
hereto in separate counterparts, each of which when executed shall be deemed to
be an original, but all of which taken together shall constitute one and the
same agreement.

 

(h)             Entire Agreement; Amendment and Waiver; Successors and Assigns. 
This Agreement contains the entire understanding of the parties hereto with
respect to its subject matter.  There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the parties other
than those expressly set forth herein.  This Agreement may be amended only by a
written

 

6

--------------------------------------------------------------------------------


 

instrument duly executed by the parties hereto or their respective successors or
assigns.  No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.  All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.  The terms and conditions
of this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective successors, heirs,
executors, legal representatives, and permitted assigns. No party shall assign
this Agreement or any rights or obligations hereunder without the prior written
consent the other party.

 

(i)                 No Third Party Beneficiaries. This Agreement is solely for
the benefit of the parties hereto and is not enforceable by any other persons.

 

(j)                 Fees and Expenses. Except as expressly set forth below,
neither the Company, on the one hand, nor the Privet Group, on the other hand,
will be responsible for any fees or expenses of the other in connection with
this Agreement or the 2011 Annual Meeting of Stockholders.   The Company shall
compensate the Privet Directors, and reimburse reasonable travel expenses of the
Privet Directors, on the same basis as other independent directors of the
Company. The Company shall pay $50,000 to reimburse the Privet Group for the
reasonable fees and expenses incurred in connection with the nomination of the
Privet Directors.

 

(k)              Interpretation and Construction. Each of the parties hereto
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution of this Agreement, and that it
has executed the same with the advice of said independent counsel. Each party
and its counsel cooperated and participated in the drafting and preparation of
this Agreement and the documents referred to herein, and any and all drafts
relating thereto exchanged among the parties shall be deemed the work product of
all of the parties and may not be construed against any party by reason of its
drafting or preparation. Accordingly, any rule of law or any legal decision that
would require interpretation of any ambiguities in this Agreement against any
party that drafted or prepared it is of no application and is hereby expressly
waived by each of the parties hereto, and any controversy over interpretations
of this Agreement shall be decided without regards to events of drafting or
preparation. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

[Signature Pages to Follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Settlement and
Standstill Agreement, or caused the same to be executed by its duly authorized
representative as of the date first above written.

 

 

 

THE COMPANY:

 

 

 

Startek, Inc.

 

 

 

/s/ Ed Zschau

 

Name: Ed Zschau

 

Title: Chairman of the Board

 

 

 

THE PRIVET GROUP:

 

 

 

Privet Fund LP

 

 

 

/s/ Ryan Levenson

 

Name: Ryan Levenson

 

Title: Manager

 

 

 

Privet Fund Management LLC

 

 

 

/s/ Ryan Levenson

 

Name: Ryan Levenson

 

Title: Manager

 

 

 

Ryan Levenson

 

 

 

/s/ Ryan Levenson

 

 

 

 

 

Ben Rosenzweig

 

 

 

/s/ Ryan Levenson

 

 

 

 

 

A. Emmet Stephenson, Jr.

 

 

 

/s/ A. Emmet Stephenson, Jr.

 

 

 

 

 

Toni E. Stephenson

 

 

 

/s/ Toni E. Stephenson

 

8

--------------------------------------------------------------------------------


 

Schedule A

 

Privet Fund LP

 

Privet Fund Management LLC

 

Ryan Levenson

 

Ben Rosenzweig

 

A. Emmet Stephenson, Jr.

 

Toni E. Stephenson

 

9

--------------------------------------------------------------------------------